
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6062
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To reauthorize the Edward Byrne Memorial
		  Justice Assistance Grant Program through fiscal year 2017.
	
	
		1.Short titleThis Act may be cited as the
			 Edward Byrne Memorial Justice
			 Assistance Grant Program Reauthorization Act of
			 2012.
		2.Reauthorization
			 of Byrne JAG grantsSection
			 508 of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C.
			 3758) is amended by inserting before the period the following:
			 , and $800,000,000 for each of the fiscal years 2013 through
			 2017.
		
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk
		
	
